United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2855
                                     ___________

Edwin Obafemi Prosper,                    *
                                          *
      Petitioner - Appellant,             *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
United States of America,                 *
                                          *    [TO BE PUBLISHED]
      Respondent - Appellee.              *
                                     ___________

                                Submitted: June 12, 2000

                                    Filed: July 17, 2000
                                     ___________

Before LOKEN and BRIGHT, Circuit Judges, and HAND,* District Judge.
                             ___________

PER CURIAM.

       In October 1997, Edwin Obafemi Prosper pleaded guilty to participating in a
money-laundering conspiracy in violation of 18 U.S.C. § 1956(h). He was sentenced
to forty months in prison and three years of supervised release, and he was ordered to
pay $269,288 in restitution, jointly and severally with his co-defendants. Prosper
appealed his sentence, and this court affirmed. See United States v. Prosper, 163 F.3d



      *
       The HONORABLE WILLIAM BREVARD HAND, United States District
Judge for the Southern District of Alabama, sitting by designation.
604 (8th Cir. 1998) (table). In November 1998, Prosper filed this petition for post-
conviction relief under 28 U.S.C. § 2255, alleging that his trial counsel provided
constitutionally ineffective assistance by failing to challenge the jurisdiction of the
District of Minnesota over a money-laundering conspiracy charge that could only be
venued in the State of Georgia, and that his plea was not knowing and voluntary
because he did not understand that the district court lacked jurisdiction.

       The district court1 in a thorough opinion denied the motion, concluding that both
§ 2255 claims fail because venue and jurisdiction over the money-laundering
conspiracy charge were proper in the District of Minnesota. The court noted that a
multi-State offense “may be inquired of and prosecuted in any district in which such
offense was begun, continued, or completed,” 18 U.S.C. § 3237(a), and that venue is
proper in conspiracy cases “in any jurisdiction in which an overt act in furtherance of
the conspiracy was committed by any of the conspirators.” United States v. Bascope-
Zurita, 68 F.3d 1057, 1062 (8th Cir. 1995), cert. denied, 516 U.S. 1062 (1996). The
court recited in detail the insurance fraud perpetrated by Prosper and his co-defendant,
Febabor, for over four years, as recounted at Prosper’s change-of-plea and sentencing
hearings. The court concluded:

              As recounted above, both Prosper and Febabor admitted to
      participating in a conspiracy by which they obtained fraudulently-acquired
      funds in Minnesota, sent them to Georgia to be laundered, and then sent
      them back to Minnesota for distribution. Each of these steps were stages
      in the conspiracy to commit money laundering, and were within the scope
      of that conspiracy. Accordingly, Prosper’s argument that he took actions
      only within the state of Georgia is unavailing. Because both Prosper and
      Febabor have admitted to committing overt acts in Minnesota in
      furtherance of the conspiracy to launder money, both venue and
      jurisdiction in this district were appropriate.

      1
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota.

                                          -2-
       Prosper appeals, arguing that while overt acts in furtherance of mail and health
care fraud were committed in Minnesota, those charges were dismissed when Prosper
pleaded guilty. The only overt acts of money laundering, Prosper argues, were opening
the Georgia bank account and making deposits and withdrawals to that account.
Because all those acts took place in Georgia, the District of Minnesota lacked
jurisdiction over the money-laundering conspiracy charge. Like the district court, we
conclude that Prosper urges far too narrow a view of the overt acts that furthered this
long-standing, multi-State money-laundering conspiracy. Cf. United States v. Cabrales,
524 U.S. 1, 7-8 (1998). Accordingly, we affirm for the reasons stated by the district
court.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-